Citation Nr: 1500506	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-20 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right knee residual instability, status post fracture, right lateral tibial plateau.

2.  Entitlement to an evaluation in excess of 10 percent for right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from September 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.


FINDINGS OF FACT

1.  The Veteran's right knee residual instability, status post fracture, right lateral tibial plateau, is manifested by moderate recurrent subluxation or lateral instability.

2.  The Veteran's right knee degenerative joint disease is manifested by pain, stiffness, weakness and effusion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for right knee residual instability, status post fracture, right lateral tibial plateau, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

2.  The criteria for an evaluation in excess of 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to initial adjudication of the Veteran's claim, a letter dated in September 2009 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Next, VA has a duty to assist a Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records.  The Veteran had a VA examination in October 2009.  Findings from the examination report are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran's representative argued in the November 2014 brief that the Veteran should be scheduled for a new examination because the prior one was in October 2009.  However, neither the representative nor the Veteran has reported that the right knee disabilities have worsened since the last examination.  As such, a remand is not required solely due to the passage of time since the October 2009 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2014).  

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  

The record does not show ankylosis of the right knee, dislocated semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Therefore, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not applicable.  See 38 C.F.R. § 4.71a. 

The Veteran had a VA examination in October 2009 at which he reported giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion of the right knee.  There was not deformity or incoordination.  Flare-ups occurred from overuse every one to two months, lasted for hours, and were severe.  It was noted that there were no limitations on standing and that the Veteran was able to walk for more than a quarter of a mile but less than one mile.

On examination there was crepitus, tenderness, pain at rest, instability, and laxity in the lateral collateral ligament.  The examiner noted that there was moderate medial/lateral instability and grinding.  There was collateral ligament instability in 30 degrees flexion manifested by shifting of the joint with lateral laxity.  The knee did not have patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other abnormality.  Range of motion was flexion to 120 degrees and extension to 0 degrees.  X-rays showed moderate osteoarthritis of the knee joint with mild osteopenia.  The diagnosis was residuals of right tibial plateau fracture and degenerative arthritis of the right knee with lateral instability.  

The Veteran does not qualify for an evaluation in excess of 20 percent for residual instability because the record does not show severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The VA examiner felt that there was moderate medial/lateral instability, and the record does not otherwise show severe medial/lateral instability.  

Regarding the claim for an evaluation in excess of 10 percent for degenerative joint disease of the right knee, the record does not show that flexion has been limited to 45 degrees or that extension has been limited to 10 degrees.  Therefore, the Veteran does not qualify for compensable evaluations for limitation of flexion or extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  An evaluation in excess of 10 percent for the right knee is not available under Diagnostic Code 5010 for the right knee.  See 38 C.F.R. § 4.71a.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  The Board recognizes the limitations that the Veteran has as a result of his service-connected right knee disabilities, but the current disability evaluations contemplate these limitations.  In this regard, the VA examiner found that there was no objective evidence of pain on repetitive motion and there were no additional limitations after three repetitions of range of motion.  In addition, the Veteran's pain has been considered in the 10 percent evaluation for degenerative joint disease of the right knee.  Thus, the 10 and 20 percent evaluations presently assigned adequately contemplate the objective findings and subjective complaints, and increased evaluations are not warranted at any time during the course of the appeal.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the severity of the Veteran's right knee residual instability, status post fracture, right lateral tibial plateau, and right knee degenerative joint disease.  Specifically, the pain, instability and limitation of motion have been considered by the rating criteria.  The rating criteria are therefore adequate, and referral for consideration of an extraschedular rating is not warranted.

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected right knee residual instability, status post fracture, right lateral tibial plateau, and right knee degenerative joint disease, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Finally, the Board need not determine whether a total disability rating based on individual unemployability (TDIU) is warranted as set out in Rice v. Shinseki, 22 Vet. App. 447 (2009), since the Veteran said at the October 2009 VA examination that he was working on an auto production line.  While the record shows that there may be some interference with this job due to service-connected disabilities, there is no cogent evidence of unemployability, and further consideration of a TDIU is not warranted.

Because the evidence preponderates against the claims for evaluations in excess of 20 percent for right knee residual instability, status post fracture, right lateral tibial plateau, and 10 percent for right knee degenerative joint disease, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An evaluation in excess of 20 percent for right knee residual instability, status post fracture, right lateral tibial plateau is denied.

An evaluation in excess of 10 percent for right knee degenerative joint disease is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


